Order                                                                        Michigan Supreme Court
                                                                                   Lansing, Michigan

  October 30, 2008                                                                    Clifford W. Taylor,
                                                                                               Chief Justice

  137362                                                                             Michael F. Cavanagh
                                                                                     Elizabeth A. Weaver
                                                                                            Marilyn Kelly
                                                                                       Maura D. Corrigan
                                                                                     Robert P. Young, Jr.
  _________________________________________                                          Stephen J. Markman,
                                                                                                    Justices
  In re RICHARD HUDSON, DENNIS MORGAN
  and MICHAEL MORGAN, Minors.
  _________________________________________
  DEPARTMENT OF HUMAN SERVICES,
          Petitioner-Appellant,
  v                                                       SC: 137362
                                                          COA: 282765
                                                          Clinton CC Family Division:
                                                          05-018269-NA
  MELANIE MORGAN,
           Respondent-Appellee,
  and
  ANDREW TANNER,
          Respondent.

  _________________________________________/

         On order of the Court, the application for leave to appeal the August 26, 2008
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be addressed whether: (1) the petitioner presented clear and
  convincing evidence of statutory grounds for termination of the respondent-mother’s
  parental rights; (2) the petitioner presented clear and convincing evidence that
  termination was not contrary to the children’s best interests; (3) this Court should address
  the issues raised by the respondent in the Court of Appeals; and (4) the issues raised by
  the respondent in the Court of Appeals were properly decided.

          We further ORDER the Clinton Circuit Court Family Division, utilizing a
  procedure analogous to that described in Administrative Order 2003-03, to determine no
  later than November 10, 2008, whether the respondent-appellee is indigent and, if so, to
  appoint attorney Vivek S. Sankaran, of the University of Michigan Law School, Child
  Advocacy Law Clinic, if feasible, to represent the respondent in this Court. If the
  respondent is not indigent, she must retain her own counsel.
                                                                                                              2

        The Children’s Law Section and the Family Law Section of the State Bar of
Michigan are invited to file briefs amicus curiae. Other persons or groups interested in
the determination of the issues presented in this case may move the Court for permission
to file briefs amicus curiae.




                        I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        October 30, 2008                    _________________________________________
       s1029                                                                Clerk